Citation Nr: 9923934	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for vein damage in the 
left leg.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for vein 
damage in the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1997, the Board remanded this case to the RO for 
additional development.  At that time, it was noted that the 
veteran appeared to be voicing disagreement with the 
effective date chosen by the RO for his bilateral knee 
disability and with the evaluation assigned.  The RO was 
requested to issue a statement of the case as to both issues.  
A statement of the case on the issue of an evaluation for 
both the veteran's bilateral knee disability and an earlier 
effective date for the grant of benefits for the service-
connected bilateral knee condition was issued by the RO in 
December 1997.  A substantive appeal to this determination 
was not received by the RO.  Accordingly, these issues are 
not before the Board at this time.  See 38 U.S.C.A. § 7105(a) 
(West 1991). 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for vein 
damage to the left leg is not meritorious on its own or 
capable of substantiation.  

2.  Entitlement to service connection for vein damage in the 
right leg was denied by the RO on a de novo basis in December 
1987.  Following proper notification that month, a timely 
appeal of this determination was not received from the 
veteran.

3.  The evidence received since the December 1987 denial of 
entitlement to service connection for vein damage of the 
right leg is cumulative and thus not new, or not probative 
and thus not material.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for vein 
damage in the left leg is not well grounded.  38 U.S.C.A. 
§ 5107(a) (1991).

2.  Evidence received in support of the claim of service 
connection for vein damage of the right leg is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records, which appear complete, note a scar 
on the left leg in August 1970, prior to the start of the 
veteran's active duty in October 1970.  In August 1970, the 
veteran noted on his report of medical history cramps in his 
legs with foot trouble, a "trick" or lock knee, and swollen 
or painful joints.  The veteran was accepted into active 
service and served until October 1972.  In February 1972, the 
veteran was on maneuvers, riding a "spy rig" on a 
helicopter in Arizona, when he was accidentally kicked in the 
left knee.  The veteran was treated for a sprained left knee 
on an outpatient basis.  He was also treated for pain in the 
right leg in November 1970.  At that time, statements of 
medical history were recorded of an old right varicose vein 
surgery, prior to the veteran's acceptance into active 
service.  The veteran was again treated on an outpatient 
basis and returned to active duty.  At his discharge 
evaluation in October 1972, a scar on the left posterior leg 
was noted.  No vein damage in either leg was found.  The 
veteran was discharged from active service that month.

In January 1978, the veteran noted a right leg disability due 
to blood clots in May 1977, approximately five years after 
his discharge from active service.  He made no reference is 
made to a left leg disability.  The veteran filed an 
additional claim for VA compensation in August 1987.  Once 
again, the veteran made no reference to a left leg 
disability.  

At an October 1987 VA examination, the veteran reported to 
the examiner that he had his vein stripped in his right leg 7 
to 10 days ago.  A past medical history of ulcerations, 
varicosities, hammertoe, right leg and left leg injuries were 
noted.  Significantly, no reference is made to the veteran's 
active service.

In a December 1987 rating determination, service connection 
was denied for a right knee condition and right varicosities 
and ulceration of the right leg.  At that time, it was 
determined that this condition preexisted service and that no 
aggravation in service was found.  Service connection was 
also denied for a right leg injury.  The veteran was notified 
of this determination that month.  The veteran failed to file 
a notice of disagreement to the December 1987 rating 
determination.

Records obtained after the December 1987 rating determination 
indicate sporadic treatment of the veteran's legs.  Medical 
records from the Joellen Smith Medical Center in July 1991 
note a "two-year history of ulceration on his right anterior 
leg."  At this time, no reference is made to the veteran's 
active service.  The veteran reports that he fell off 
scaffolding at a work site in 1973, injuring his right leg 
with subsequent compartment syndromes and with subsequent 
deep vein thrombophlebitis.  The veteran developed a wound to 
his anterior tibial surface of his right leg, which remained 
opened and unhealed from 1973 to 1979.  The wound closed out, 
but reopened again in 1982.

Additional medical records obtained by the veteran indicate 
treatment for the disabilities at issue years after his 
discharge from active service.  Significantly, no health care 
provider associates these disabilities with the veteran's 
active service.  

At a hearing held before a hearing officer at the RO in May 
1995, the veteran noted that he was riding a "spy rig" 
underneath a helicopter at Payson, Arizona, when the 
helicopter dropped severely.  The veteran noted a left leg 
injury caused by this accident.  The veteran testified that 
both legs bothered him after he was discharged from active 
service, but that the right leg began to start giving him a 
lot of problems.  The veteran also noted that he injured his 
right knee in boot camp.  It was contended that medical 
records regarding the veteran's right and left leg disability 
were destroyed at the fire at the National Personnel Records 
Center in St. Louis.  The veteran testified that the 
"Maritime Board" determined that the vein damage in both of 
his legs were incurred during his active service and that he 
had previously provided copies of these records to the RO.  
Transcript (T.) at 13.  The Board has been unable to identify 
any copy of this alleged "Federal Maritime Board" document 
within the claims folder.  The veteran submitted a large 
quantity of treatment records in December 1994; however, it 
is not entirely clear whether these are records which the 
veteran attributes to the "Federal Maritime Board."  In any 
event, none of these records associate a disability to the 
veteran's active service. 

In a May 1995 RO determination, service connection was 
awarded for a bilateral knee disability.  This issue is not 
before the Board at this time.

At a September 1995 VA examination, the veteran was diagnosed 
with degenerative joint disease of the left and right knee.  
At this time, the veteran makes reference to his now service-
connected right and left knee disability.  Significantly, no 
reference is made to the disabilities at issue.  However, in 
a subsequent statement, the veteran notes that this VA 
examination did not test for vascular damage.  

In October 1997, the Board noted that the veteran had listed 
numerous post service health care providers in his claims of 
January 1978 and August 1987.  It was noted that it did not 
appear that the RO had attempted to obtain treatment records 
from these health care providers.  Given the veteran's 
contentions at that time, the Board remanded this case to the 
RO for additional development.  It was requested that the RO 
contact the veteran and request that he provide detailed 
information regarding the "Federal Maritime Board" 
investigation and decision.  He was asked to specify, to the 
best of his ability, the date, place and nature of the 
proceedings that resulted in the creation of these alleged 
records.  The veteran was expressly advised that, without 
such specific information, it may not be feasible to conduct 
a successful search for these records which may be critical 
to his claim.  The veteran was also requested to provide the 
names, addresses and approximate dates of treatment for all 
VA and non-VA health care providers who treated him since his 
separation from active service.

In November 1997, the RO contacted the veteran and requested 
the information noted by the Board.  It appears that the 
veteran's address had changed.  In July 1998, this request 
was resubmitted to the veteran by the RO utilizing the latest 
address.  No response from the veteran was received.  Based 
on a review of the procedural history in this case, it 
appears that the veteran has received both the October 1997 
remand and the November 1997 request for additional 
information.  A supplemental statement of the case was issued 
by the RO in March 1998.  At that time, it was noted that the 
veteran had failed to provide the information requested by 
the Board in October 1997.  The veteran failed to respond to 
the March 1998 supplemental statement of the case.  In this 
regard, it is important to note that the supplemental 
statement of the case was issued to the veteran at both his 
new and previous address.

The veteran's representative prepared written argument in 
June 1999.  A basis for the failure of the veteran to respond 
to the RO's repeated request for information was not 
provided. 

II.  Entitlement to Service Connection for Vein Damage in the 
Left Leg

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates treatment of the 
veteran's left leg years after the veteran's discharge from 
active service.  With regard to the second prong of the 
Caluza analysis, the service medical records and immediate 
post service medical records are silent concerning any vein 
damage in the left leg.  The veteran has contended that his 
service medical records were either damaged or destroyed at a 
fire at the National Personnel Records Center in 1972.  
However, the undersigned has had the opportunity to review 
the veteran's service medical records and they appear 
complete.  In this regard, it is important to note that the 
veteran himself failed to mention this disability in his two 
first claims for VA compensation.  At his hearing held before 
the RO in May 1995, the veteran made reference to the 
helicopter accident in Arizona as being the cause of his left 
leg injury.  Treatment for this injury is clearly contained 
within the veteran's service medical records associated with 
his claims folder.   However, they fail to note treatment for 
vein damage in the left leg.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
vein damage in the left leg with either his active service or 
any injury during his active service.  If the service medical 
records do not show the claimed disability and there is no 
medical evidence to link a current disability with events in 
service or with a service-connected injury, the claim is not 
well grounded.  With respect to the application of 38 C.F.R. 
§ 3.303(b), for the purposes of well grounding a claim by 
means of chronicity or continuity of symptomatology, vein 
damage is not necessarily a disorder that would be 
perceivable to lay observations.  Thus, he cannot well ground 
his claim on the basis of continuity of symptomatology or 
chronicity.  Savage, supra.

The veteran contends that his current left leg disability is 
a result of his active service.  However, as the Court has 
made clear, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived of 
specialized medical knowledge, skill, expertise, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Simply stated, the veteran is not competent to 
associate his current alleged vein damage in his left leg 
with his active service.  Accordingly, this contention cannot 
form the basis for a finding that this claim is well 
grounded.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate a leg condition with the veteran's active service.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claim for service connection plausible.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In June 1999, the veteran's representative contended that if 
the Board determines that this claim is not well grounded 
under law, because the record lacks evidence which proves the 
occurrence of an inservice injury or disease, a present 
disability, or a nexus between the inservice injury or 
disease and a present disability, it is contended that such 
"lack of evidence is very likely a direct result of a 
procedural defect in the manner in which the VA [RO] 
adjudicated [the] appellant's claim."  It was argued that, 
in such a case, the claim must be remanded to the RO for 
corrective action.  The appellant's representative contends 
that subsequent to the Court's decisions pertaining to this 
issue, VA expanded its duty to assist in developing evidence 
to include the situation in which the appellant has not 
submitted a well grounded claim. 

The appellant's representative essentially contends that the 
M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and that this requirement is binding on the Board.  
See Veterans Benefits Administration Manual M21-1, Part III, 
Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) (1996).  
The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).  The Board has determined, therefore, that in 
the absence of a well-grounded claim, VA has no duty to 
assist the appellant in developing his case.

The Board has also considered whether the RO's actions 
fulfill the requirements of the Board's October 1997 
determination.  In October 1997, it was indicated that the RO 
should attempt to obtain copies of the veteran's medical 
records from Gretna Machine and Iron.  The Board also invited 
the RO's attention to the health care providers listed by the 
veteran in his claims of January 1978 and August 1987.  
However, the Board primarily wished to obtain additional 
information from the veteran in order to obtain pertinent 
medical records which would support his claim.  The veteran 
has not responded to this request.  Further actions on the 
part of the RO, in light of the failure of the veteran to 
provide any additional information which would assist VA in 
obtaining pertinent medical records, is understandable in 
light of the veteran's inaction.  The Board specifically 
finds that the RO's actions effectively meet the requirements 
of the October 1997 determination.  Accordingly, the Board 
does not find that there is any basis to return this matter 
under the Court's determination in Stegall v. West, 
11 Vet. App. 268 (1998) for further development.

III.  Whether New and Material Evidence has been Presented to 
Reopen a Claim of Entitlement to Service Connection for Vein 
Damage in the Right Leg

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court decision in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

In this case, in the April 1995 statement of the case, in 
addressing whether new and material evidence had been 
submitted to reopen the claim of service connection for vein 
damage to the right leg, the RO provided the veteran with the 
provisions of 38 C.F.R. § 3.156(a).  In the November 1995 
supplemental statement of the case, the RO appears to 
paraphrase the Colvin definition of new and material 
evidence, stating that, in order to justify a reopening of 
the claim on the basis of new and material evidence, there 
must be a reasonable possibility that new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  It is important to note that in 
November 1995, the month the supplemental statement of the 
case was issued, the determination in Hodge, had yet to be 
issued. 

The Board finds that the RO has effectively ruled in the 
alternative, finding that the additional evidence is not 
"new" because it is cumulative, as well as finding that the 
additional evidence is not "material."  A finding that the 
evidence is not "new" would alone support the determination 
to deny the claim under the new post-Hodge definition of what 
constitutes new and material evidence.  Accordingly, as the 
claimant has been provided the controlling regulatory 
definition of "new and material evidence" and the RO's 
adjudication of the application to reopen the claim for 
service connection was consistent with that definition, it is 
not prejudicial for the Board to proceed with the 
adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Under this analysis, the finding that the 
evidence is not "material" was gratuitous, and thus any 
question as to whether the RO's ruling as to the materiality 
of the additional evidence was in accord with Hodge is 
rendered moot.  

This determination is consistent with the recent 
determination in Vargas-Gonzalez v. West, 12 Vet. App. 63 
(1998).  In Vargas-Gonzalez, the Court determined that if, 
and only if, the Board had found that the evidence to reopen 
was "new" with its determination concerning materiality of 
the evidence (based on the now-invalid Colvin test for 
materiality) would the question of the need for a remand for 
readjudication consistent with Hodge be necessary.  
Accordingly, because the Board's determination that the 
evidence in Vargas-Gonzalez was not "new" was plausible, 
and thus not clearly erroneous, the Court held that a remand 
under Hodge need not be considered.  In the case before the 
Board at this time, it is found that the RO has determined 
that the evidence submitted by the veteran is not new.  
Accordingly, a remand of this case, in light of the recent 
determination of Hodge, is not required.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  However, for the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

Evidence obtained since December 1987 includes the veteran's 
lay assertions regarding an association between his current 
right leg disability and his active service.  Under Justus, 
the credibility of this evidence is to be presumed for 
purposes of determining whether new and material evidence has 
been submitted.  However, the Court, in a series of cases, 
has also held that a lay party is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  
Espiritu, 2 Vet. App. at 494-5.  The Board finds that the 
veteran is not competent to associate his current right leg 
disability with his active service.  As noted above, the 
Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge, skill, expertise, 
training or education.

The veteran has also supplied additional medical records 
indicating treatment for his leg disability.  In December 
1987, the RO determined that ulceration of the right leg 
preexisted service.  Accordingly, medical records regarding 
treatment for a right leg disability will not support the 
reopening of the veteran's claim because such evidence is 
neither new nor material.  The fact that the veteran 
currently has a right leg disability is not in dispute.  The 
critical question is whether the veteran has presented new or 
material evidence warranting a reevaluation of the 
determination that the right leg disability is not the result 
of his active service.  Based on the evidence submitted by 
the veteran, which indicates treatment for a right leg 
disability years after the veteran's discharge from active 
service, the Board must determine that this evidence is 
neither new nor material regarding this question.  
Accordingly, the request to reopen the previously denied 
claim of entitlement to service connection for vein damage in 
the right leg remains denied.

With regard to the veteran's references to the "Federal 
Maritime Board," the records submitted by the veteran do not 
associate his right leg disability with his active service.  
Accordingly, the veteran's references to this treatment and 
the treatment records themselves do not support the veteran's 
claim.  The Board has given the veteran the opportunity to 
provide this information, or to instruct the RO as to how to 
obtain this information, without result.  Accordingly, such 
allegations cannot provide the basis to reopen the veteran's 
previously denied claim.  


ORDER

Entitlement to service connection for vein damage to the left 
leg is denied.

New and material evidence not having been submitted to reopen 
the service connection claim for vein damage in the right 
leg, the claim is not reopened and the appeal is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

